Citation Nr: 1512566	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-06 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In August 2014, the Board denied service connection for a left ankle disability, but remanded the current issue for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the Veteran's left foot disability pre-existed active duty service and was not aggravated by service.

2.  The most probative evidence indicates the Veteran's current left foot disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives      a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated February 2011.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the VA obtained service treatment records (STRs), post-service treatment records, and VA examination reports.

The Veteran was also afforded a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who clarified his contention, and testified as to the onset and symptoms of his condition and his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that the actions requested in the August 2014 remand have been undertaken.  The Veteran was afforded an opportunity to provide the names and addresses of any post-service medical care providers who treated him for a left foot condition, additional VA treatment records were obtained, the Veteran was afforded a VA examination, and he and his representative were subsequently furnished with a supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2014).  Regulations also provide that service connection may be granted  for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2014); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear   and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the pre-existing condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the § 1111 presumption, the claim is one for service connection, not aggravation.  Id. 

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase 
in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of     a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he incurred an injury to his left foot during a rugby game in service, and that it has bothered him since that time.

The Veteran's STRs include an August 1961 examination note documenting asymptomatic third degree pes planus, bilaterally.  However, the Veteran's    January 1962 entrance medical examination report does not note any foot conditions.  The STRs reflect that the Veteran received inpatient treatment for       an injury to his scrotum sustained during a rugby game in January 1964.  The first documentation of in-service treatment for a foot condition is dated August 1964.  That record reports inpatient treatment for cellulitis of the right foot, secondary to irritation of the skin over a bone spur on the dorsum of the foot due to an old fracture.  Based on the context of that complaint and subsequent treatment records, it appears that notation may have mistakenly referred to the right rather than the  left foot.  In September 1964, the Veteran presented complaining of pain in his    left foot, an old fracture was noted, and he was referred for orthopedic evaluation and possible excision of a bony prominence over the dorsum of the first metatarsal of the left foot.  In October 1964, the Veteran presented for the orthopedic appointment.  He indicated he had injured his left foot approximately 10 years  prior, and the examiner noted the Veteran appeared to have incurred a fracture at the first metatarsal cuneiform joint.  The examiner noted a bony prominence had remained at that spot, and the Veteran indicated the prominence had been present for several years.  The examiner stated he believed that 90 percent of the Veteran's symptoms were due to foot strain secondary to the deformity, but that the lump itself was virtually inconsequential.  He instructed the Veteran to support his foot and return to duty, and to return for reevaluation if his symptoms continued.  The Veteran's subsequent STRs do not reflect that the Veteran returned for treatment or reported any other left foot conditions, and his May 1966 separation examination and medical history report are negative for findings of or complaints of a left foot condition or symptoms.

The Veteran filed a claim for service connection for what he characterized as a left ankle injury and left leg pain in January 2011.  He was afforded a VA examination in connection with that claim in April 2011, at which time he stated he sustained an injury to his left lower extremity while playing rugby in service, but that he did not remember the injury.  He stated he eventually went to the doctor and was given light duty for seven to ten days.  He described his current condition as pain in the entire ankle, with flare-ups after some activities.  The examiner noted an antalgic gait due to numbness in the Veteran's left foot.  Additional left foot symptoms were not noted. 

The RO denied the Veteran's service connection claim later that month, and the Veteran submitted a notice of disagreement in June 2011 in which he characterized his claimed disability as a "left foot condition."  In his January 2013 substantive appeal, the Veteran described a currently painful left foot and ankle caused by an injury incurred during a rugby game in service.

In April 2013 the Veteran presented for VA treatment complaining of worsening pain in the middle of his left foot, which he stated first began when his foot was "stomped on" while he was playing rugby in service.  The clinician noted a marked pronation of the Veteran's left foot compared to his right, and stated that it was possible that the Veteran sustained a rupture of the tibialis posterior tendon when the incident he described occurred.  The clinician noted follow-up would be conducted as needed.    In May 2013, the Veteran was seen in the VA podiatry clinic for a diabetic foot examination, and complained of what the examiner characterized as a dorsal first metatarsal cuneiform exostosis.  Upon physical examination, the examiner noted        a mild functional pes planus foot type bilaterally with pronatory changes with ambulation, greater on the left than on the right.  The examiner ordered a consultation regarding the exostosis.  The requested consultation appointment was conducted in September 2013, at which time the Veteran complained of a painful bone growth on the dorsal surface of his left foot.  The Veteran reported he had a bone spur removed from that area in the 1960s, and the possibility of another surgery was discussed.  In December 2013, the Veteran continued to express interest in having the bone spur removed.

The Veteran was afforded a Board hearing in June 2014, at which time he testified that his left foot was "almost crushed" during an in-service rugby game, and that he had experienced trouble with the instep of that foot since then.  He stated he went   to sick call after the game for both the injury to his foot and an injury to his left testicle, and that he had been given crutches and 10 days of light duty.  The Veteran also testified that the instep of his left foot gave him trouble after service, and that he had surgery on that foot at a private facility in the late 1960s or early 1970s.  The Veteran also clarified that when he was a child of nine or ten he "cracked" his big toe where it met his foot, but that the injury to the toe had nothing to do with the problem with his instep for which he was seeking service connection.

In July 2014, the Veteran's wife submitted a statement indicating she was present at the rugby match during which the Veteran injured his left foot.  She stated that he sustained injuries to his left foot and ankle, as well as his groin.  She also stated   that the Veteran has experienced trouble with that foot since service, and that he underwent surgery in 1989 on the instep of his left foot to remove a bone growth.

The Veteran was afforded a VA foot examination in January 2015, at which time he described a painful bony prominence on the dorsum of his left foot.  He reported pain on the top of his foot at the site of the knot that was worse with prolonged walking.  He stated the painful area had been present since he was stepped on while playing rugby in service.  He also stated that he had surgery in the mid-1970s to remove the "knot."  He stated it had subsequently returned and was causing discomfort, and that his VA podiatrist had scheduled a February 2015 surgery.    The examiner noted a scar on the dorsum of the Veteran's left foot, over the first metatarsal.  He also noted that arthritis was present in the left foot.  

The examiner diagnosed the Veteran with pes planus and exostosis, dorsum of left foot, status post surgical removal, but opined that those conditions predated his military service and were not caused by or related to service.  The examiner noted the August 1961 evaluation that documented third degree pes planus bilaterally, and stated that the evaluation indicated the pes planus predated the Veteran's period of active duty service.  He also noted that another STR, dated October 1964, contained a report from the Veteran that he had injured his left foot ten years prior and now had a bony prominence on his foot that had been present for several years.  The examiner further stated that reports documenting cellulitis in service noted it was related to pressure or strain over the bone spur due to the old fracture and that the bony prominence was virtually inconsequential.  The examiner explained that the Veteran's complaints in service were due to injuries that were acute, and did not cause worsening of the pre-existing conditions, further injury, or disability once the conditions resolved.  The examiner also noted that there were no complications or chronic disability due to the cellulitis incident.  He went on to state that there was no evidence that the pre-existing left foot exostosis was clearly aggravated beyond natural progression by military service.  He explained that the location of the bony prominence would cause worsening over time due to normal daily activity of wearing shoes, walking, and standing, and noted that surgery on the Veteran's    foot was not performed immediately after service.

After review of the evidence of record, the Board finds that the Veteran's claim for service connection for a left foot disability must be denied.  Although the Veteran currently has a left foot disability, the most probative evidence of record clearly establishes that he had left foot conditions that pre-existed his military service and that those conditions were not aggravated by service.

The Board first addresses the credibility of the Veteran and his wife's assertion that the Veteran sustained a left foot injury during a rugby game in service, as such a discussion is relevant to an understanding of the probative value assigned to the other evidence of record.  The statements that have been made in that regard are riddled with inconsistencies-both internally and when compared with statements the Veteran made when seeking medical treatment in service.  

The Veteran currently maintains that he injured his left foot in the same rugby game during which he sustained an injury to his scrotum.  Although his STRs document medical treatment for a scrotal injury sustained in a January 1964 rugby game, they do not document an injury to the left foot.  The first complaint of left foot pain documented in the Veteran's STRs is dated August 1964.  That record diagnoses cellulitis, secondary to irritation of the skin over a bone spur, and includes no  report of a foot injury incurred during a rugby game.  In September 1964, the Veteran received further treatment for pain in his left foot, and again did not mention a rugby injury, or any other recent injury to his left foot.  In October   1964, he presented for follow-up treatment, stated he had injured his left foot approximately 10 years prior, indicated the prominence on his foot that was causing him pain had been present for several years, and again did not report a more recent injury.  The Board notes that the rugby game during which the Veteran injured his scrotum and allegedly injured his left foot had occurred less than a year prior.  

Moreover, during VA treatment in April 2013, the Veteran characterized his left foot pain as being in the middle of the foot, and during his June 2014 Board hearing he testified that he was not alleging that the bony prominence on his left foot was caused during the in-service rugby game but, rather, that his instep was injured at that time.  However, during his January 2015 examination, the Veteran again described the in-service injury as a "painful bony prominence on the dorsum of the left foot," which began when he was stepped on during a rugby game.  The Board notes that the Veteran did not begin to allege a left foot injury related to the in-service rugby game until the RO pointed out in its April 2011 rating decision that he had received no treatment for a left ankle injury in service.  Based on the foregoing, the Board finds the Veteran's post-service reports of the onset of his current left foot disabilities and the history of his symptoms less persuasive than the objective medical evidence of record and the statements he made during in-service treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence);    see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The Board next turns to the question of whether the Veteran should be presumed sound upon entrance into service.  It finds that he should be, as the clinician who conducted his entrance examination did not note a left foot condition, and the Veteran did not note prior left foot problems on his contemporaneous medical history report.  38 U.S.C.A. § 1111 (West 2014); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  However, the Board also finds that the most probative evidence of record clearly and unmistakably establishes that the Veteran had left foot conditions that pre-existed his military service.  

Although the Veteran denied left foot problems on entrance into service, at no point after that did he deny having sustained a fracture in the area of his left metatarsal cuneiform joint prior to service.  Indeed, he explicitly stated during medical treatment and his Board hearing that he incurred a fracture or a "crack" to his       left first metatarsal cuneiform joint as a child.  In-service medical care providers confirmed that report.  Regarding pes planus, a pre-enlistment examination documented asymptomatic third degree pes planus, bilaterally.  Furthermore,    after review of the Veteran's in-service treatment records, post-service treatment records, and a physical examination, the 2015 VA examiner found that the Veteran's left foot exostosis and pes planus existed prior to service.  There is no medical opinion to the contrary.  Based on the foregoing, the Board finds that there is clear and unmistakable evidence that the Veteran's left foot exostosis and pes planus existed prior to service.  

Having determined that the Veteran's left foot conditions existed prior to service, the Board must next address whether those conditions were aggravated by service.  As noted previously, a pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted with symptoms, worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In this case, the Board finds there is clear and unmistakable evidence establishing that the Veteran's pre-existing pes planus and left foot exostosis were not permanently aggravated in service.  Specifically, the Board finds the opinions expressed by the January 2015 examiner, who indicated that the Veteran's current left foot disabilities were not permanently aggravated by service, highly probative.  The Board acknowledges that a VA clinician opined in April 2013 that a current "marked pronation" of the Veteran's left foot was possibly caused by an in-service rugby injury.  However, the Board does not find the clincian's statements probative, as the assessment of the onset and etiology of the Veteran's current left foot symptoms appears to have been based solely on statements made by the Veteran that, for reasons already explained, the Board does not find credible.  In contrast, the January 2015 examiner's opinions were based on review of the Veteran's        in-service treatment records, post-service treatment records, and a physical examination.  Based on that evidence, the examiner concluded that the Veteran's current left foot conditions had not been permanently worsened by his service.  He noted the acute incidents of symptoms in service, but explained that there was no evidence that the Veteran's pre-existing conditions were aggravated beyond natural progression by military service, and opined that the location of the bony prominence on the Veteran's left foot would cause worsening over time due to normal daily activity of wearing shoes, walking, and standing.  He also noted the discrepancy between the Veteran's statements in service and his current statements regarding the timing of the appearance of the bony prominence on his left foot.  The examiner's conclusions are fully explained, are consistent with the competent and credible evidence of record, which does not reflect continued treatment for foot pain in service after the acute incidents, and are unequivocal in finding that the Veteran's left foot conditions were not aggravated by service and that the current severity of his left foot exostosis is due to the natural progression of that pre-existing condition.  Prejean v. West, 13 Vet. App. 444 (2000).  

To the extent that the Veteran has himself asserted that his current left foot disabilities are related to service, he has not shown that he has specialized training sufficient to render a medical opinion addressing the relationships among his current disabilities, his pre-existing left foot conditions, and his military service.  In that regard, the diagnosis of metatarsal cuneiform exostosis and the etiology and typical progression of metatarsal cuneiform exostosis and pes planus require medical expertise to determine.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Accordingly, the lay evidence offered by the Veteran on those points is not adequate by itself to support a grant of the benefit claimed.  

As a final matter, the Board notes that there is no evidence of arthritis of the left foot within one year of the Veteran's discharge from service to warrant presuming it was incurred in service.  See 38 C.F.R. § 3.309(a).

In summary, the most probative evidence of record clearly and unmistakably establishes that the Veteran's current left foot disabilities pre-existed service and were not aggravated by service, and also establishes that any worsening of those disabilities was the result of their natural progress, rather than a result of the Veteran's active duty service.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.").  There is also no evidence of arthritis of the foot within one year of the Veteran's discharge from service to warrant presuming it was incurred in service.  See 38 C.F.R. § 3.309(a).  Thus, the Board finds that the preponderance of the   evidence is against the claim for service connection, and it must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a left foot disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


